In a habeas corpus proceeding, relator appeals .from a judgment of the Supreme Court, Dutchess County, dated August 18, 1970, which dismissed the writ. On the court’s own motion the notice of appeal is amended so as to state that the appeal is to this court. Judgment affirmed, without costs, on the ground that no reason of practicality or necessity was asserted to justify review of the matters raised in this proceeding while relator’s appeal from the subject judgment of conviction was pending (People ex rel. Keitt v. McMann, 18 N Y 2d 257, 262; People ex rel. Bray v. Deegan, 32 A D 2d 940; People ex rel. Singleton v. Deegan, 31 A D 2d 769; People ex rel. Blyden v. Denno, 28 A D 2d 683; People ex rel. Colon v. Deegan, 34 A D 2d 799). Rabin, P. J., Hopkins, Martuseello, Shapiro and Christ, JJ., concur.